Citation Nr: 1213797	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1976. 

This appeal to the Board of Veterans Appeals  (Board) originally arose from a November 2007 VAMC decision denying the Veteran enrollment in the VA healthcare system.  The Veteran appealed, and in October 2010, the VAMC granted the Veteran basic eligibility for enrollment in the VA healthcare system, in Priority Group 8C, which requires him to agree to make appropriate co-payments.  The issue of entitlement to a level of priority higher than Priority Group 8C remains for appellate consideration. 

In May 2010, and February and August of 2011, the Board remanded this case for additional development.  


FINDINGS OF FACT

1.  The Veteran filed an initial application for enrollment in the VA healthcare system in October 2003, he does not have a service-connected disability. 

2.  In October 2010, VA determined the Veteran to be in Priority Group 8C under 38 C.F.R. § 17.36(b)(8), for purposes of eligibility to be enrolled in the VA healthcare system.  


CONCLUSION OF LAW

The requirements for a priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system have not been met.  38 U.S.C.A. §§ 1705, 1721 (West 2002 & Supp. 2010); 38 C.F.R. § 17.36 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to a Higher Priority Group

The Veteran asserts that he is entitled to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system.  He essentially argues that he did not submit inaccurate financial information, as stated by the VAMC, in that he did not report receipt of Social Security "backpay" because he did not consider it to be income, and it "was liquidated" as soon as it was received to pay bills.  He also argues that his claim should be granted due to economic hardship.  

Generally, a Veteran must be enrolled in the VA healthcare system as a condition to receiving medical benefits.  38 C.F.R. § 17.36(a) (2011).  The Secretary determines which categories of Veterans are eligible to be enrolled, based upon enumerated priorities, with Veterans who do not have any service-connected disabilities assigned the lowest priority, or Priority Group 8.  38 C.F.R. § 17.36(b). 

The Secretary of Veterans Affairs (Secretary) shall manage the enrollment of Veterans in accordance with the following priorities (priority categories), in the order listed: 

(1) Veterans with service-connected disabilities rated 50 percent or greater; (2) Veterans with service-connected disabilities rated 30 percent or 40 percent; (3) Veterans who are former prisoners of war (POW) or were awarded the Purple Heart; Veterans with service-connected disabilities rated 10 percent or 20 percent; (4) Veterans who are in receipt of increased pension based on a need of regular aid and attendance or by reason of being permanently housebound and other Veterans who are catastrophically disabled; (5) Veterans who are unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); (6) all other Veterans eligible for hospital care, medical services, and nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) Veterans described in 38 U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002 & Supp. 2010). 

38 C.F.R. § 17.36 (b) (1)-(7). 

An additional priority category 8 was established, effective October 2, 2002, pursuant to Section 202(a) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446  (2002).  See 38 C.F.R. § 17.36(b)(8). 

Pursuant to Public Law No. 104-262, the Veterans' Health Care Eligibility Reform Act of 1996, the Secretary is required to make an annual decision as to enrollment in VA's healthcare system. VA's Secretary has the authority and power to prescribe rules and regulations relating to hospital, nursing home care, and medical treatment of veterans.  See 38 U.S.C.A. § 1721 (West 2002).  Establishing an additional priority category pursuant to 38 C.F.R. § 17.36 was clearly an exercise of that authority and was published as an interim final rule in the Federal Register on January 17, 2003.  In the Federal Register's summary, the rationale of that change was explained: 

As required by Pub. L. 104-262, the Veterans' Health Care Eligibility Reform Act of 1996, the Secretary of Veterans Affairs must make an annual decision concerning enrollment in VA's healthcare system in order to ensure that medical services provided are both timely and acceptable in quality.  An enrollment system is necessary because the provision of VA health care is discretionary and can be provided only to the extent that appropriated resources are available for that purpose. 

In recognition of that fact, Congress has prioritized eligibility to enroll in the VA system by creating eight priority categories, with "priority category 8" Veterans (those who do not have compensable service-connected disabilities, and whose incomes exceed geographic-means tests) having the lowest priority for enrollment.  The law recognizes the higher obligation owed to Veterans requiring care for their service-connected disabilities, and to lower-income Veterans.  Since the implementation of the enrollment requirement in 1998, all Veterans seeking VA care have been permitted to enroll.  However, due to a tremendous growth in the number of Veterans seeking VA health care benefits in recent months, VA has been unable to provide all enrolled Veterans with appointments within a reasonable time.  Many VA facilities have either placed new enrollees on waiting lists or have scheduled appointments so far in the future that the services cannot be considered timely. 

This document announces the enrollment decision required by law.  VA will continue to treat all Veterans currently enrolled in any category, and will treat new enrollees in categories 1 through 7.  However, to protect the quality and improve the timeliness of care provided to Veterans in higher enrollment priority categories, VA will suspend the enrollment of additional Veterans who are in the lowest statutory enrollment category (priority category 8).  It is emphasized that this decision will not affect Veterans already enrolled in the VA system, nor affect eligibility for treatment of service-connected disabilities which exists independently of enrollment requirements.  This enrollment decision is effective January 17, 2003.  To facilitate this decision, this document also amends existing regulations to establish additional subpriorities within priority category 8. 

68 Fed. Reg. 2670  (January 17, 2003) (codified at 38 C.F.R. § 17.36). 

VA subsequently amended its regulations to expand enrollment in VA's healthcare system for priority group 8 veterans with higher income (income that exceeds the current means test and geographic means test income thresholds by 10 percent or less), effective June 15, 2009.  74 Fed. Reg. 22,832, 22,835 (May 15, 2009). 

A Veteran may apply to be enrolled in the VA healthcare system at any time; however, a Veteran who wishes to be enrolled must apply by submitting a completed VA application for health benefits, a VA Form 10-10EZ, to a VA medical facility.  38 C.F.R. § 17.36(d).  Upon receiving a completed VA Form 10-10EZ, the appropriate VA personnel will accept a Veteran as an enrollee after determining if the Veteran is in a priority category that is eligible for enrollment.  If a Veteran is not found to be in a priority category that is eligible for enrollment, VA will notify the Veteran that he or she is not eligible for enrollment.  38 C.F.R. § 17.36(d)(2). 

The VAMC's November 2007 decision states that the Veteran filed his initial application for enrollment in October 2003, i.e., after the January 2003 effective date of the enrollment limitations.  See also printouts from VA Means Test/Enrollment system.  The statement of the case (SOC), dated in January 2008, states that the Veteran was originally enrolled in Priority Group (PG) 8 in October 2003, that his enrollment was changed to PG 5 in May 2007, but that he was again placed in PG 8 in October 2010, following review.  It notes that his financial disclosure form (VA Form 10-10EZR) showed that his income remained above the income threshold for eligibility, and that he therefore remained in PG 8.  Finally, the SOC states that because the Veteran had been disenrolled by IVM (income verification match), he was not entitled to a hardship waiver.   

The Veteran does not allege, nor does the record reflect, that he is service-connected for any disabilities.  The VAMC's November 2007 decision indicates that, based upon its information and income information provided by the Veteran, he was initially assigned to an eligible Priority Group (PG5) in error.  The VAMC's decision shows that the Veteran was notified that his enrollment status had been reassessed, that his initial application included erroneous financial information, that he had therefore been placed in PG 8G, and that he was not eligible for enrollment.  He was subsequently placed in PG 8C in October 2010.  The Veteran does not assert any special attributes or characteristics which might permit his inclusion in a different Priority Group.  Rather, he argues that he did not submit erroneous financial information, as stated by the VAMC, and that his claim should be granted due to economic hardship.  

The Veteran has been placed in PG 8C.  In order to be placed in Priority Group 8A or Priority Group 8B, service connection must be in effect for at least one noncompensable disability, however, the Veteran is not service-connected for any disabilities.  See http://www.va.gov/healthbenefits/resources/priority_groups.asp.  Accordingly, the claim must be denied.  To the extent that he argues that his claim should be granted due to economic hardship, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board is bound by the statutory regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the lack of entitlement of the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II.  VA's Duties to Notify and Assist

The essential facts of this case are not in dispute.  Rather, the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); Dela Cruz. 

Essentially, since the basic facts in this case are not in dispute and the case rests on the interpretation and application of the relevant law, the Veteran requires no assistance in developing the evidence necessary to substantiate his claim.  Under these circumstances, there is no further duty to notify or assist the appellant in the development of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board finds that the case is ready for appellate review. 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


